Citation Nr: 0618877	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  06-13 852	)	DATE
	)
	)


THE ISSUE

Whether a June 8, 1987 decision by the Board of Veterans' 
Appeals (Board) that denied entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) should be revised or reversed 
on the grounds of clear and unmistakable error (CUE). 

(The issues of service connection for a bowel and bladder 
disorder, an earlier effective date for award of service 
connection for a low back disorder, and an increase rating 
for organic brain syndrome are considered in a separately 
docketed document.) 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a Motion made at a personal hearing before the 
undersigned, and from a subsequently written Motion for 
revision of that portion of a 1987 Board decision that denied 
a total rating.


FINDING OF FACT

The June 1987 Board decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of June 1987 was not clearly and 
unmistakably erroneous as to the denial of a TDIU.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403(a) 
& (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters-Duty to Notify and Assist

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (holding VCAA inapplicable to claim that RO decision 
contained CUE); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc); VAOGCPREC 12-2001 (July 6, 2001).

The veteran contends that the June 1987 Board decision 
contains clear and unmistakable error.  He asserts that he 
had a 60 percent combined disability rating that stemmed from 
one accident, was unable to work, according to a physician, 
and was "entitled" to a TDIU.  The claimant's service 
representative, in a May 2006 motion, maintains that the 
claimant's combined 60 percent disability rating stemmed from 
one incident and thus met the common etiology criteria of 38 
C.F.R. § 4.16(a) to warrant assignment of a TDIU. 

II.	Legal Criteria

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  Clear and unmistakable error 
is defined as: 
      
A very specific and rare kind of error of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.

See 38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3).

A claim for clear and unmistakable error must be decided 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b).

III.	Analysis

In the June 1987 decision, the Board, in pertinent part, 
denied the veteran's claim for a TDIU.  In denying the claim, 
the Board acknowledged that the veteran's service-connected 
disorders, including his organic brain syndrome, were 
productive of significant impairment, that was less than 
totally disabling, as shown by the probative medical evidence 
of record.  It held that the veteran's service-connected 
disorders were not shown to preclude him from all forms of 
gainful employment.  The Board determined that it was not 
enough that employment be rendered more difficult by the 
veteran's service-connected disabilities.
 
As stated above, the veteran's arguments are that he had a 60 
percent combined disability rating that stemmed from one 
accident, was unable to work, according to a physician, and 
was thus entitled to a TDIU.  His representative maintains 
that the veteran's combined 60 percent disability rating 
stemmed from one incident and met the common etiology 
criteria of 38 C.F.R. § 4.16(a) to warrant the award of a 
TDIU. 

The applicable law and regulations in effect at the time of 
the June 1987 Board decision are essentially the same as 
those currently in effect.  Under the regulations in effect 
at that time, a total rating for compensation could be 
assigned where the schedular rating was less than total, when 
it was found that the disabled person was unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16(a).  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

However, a total rating based on individual unemployability 
could also be assigned to a veteran who fails to meet these 
percentage standards if he or she was unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. § 
4.16(b).  Specifically, the regulations provided that, in 
exceptional cases where the schedular evaluations were found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities could be 
approved provided the case presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.340.  The 
determination of a claim for a TDIU on an extraschedular 
basis had to include a full statement as to the veteran's 
service- connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).  Before 
a TDIU could be granted, the determination had to be made 
that the veteran's service-connected disabilities were 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board's determination to deny the claim was consistent 
with the applicable law and regulations extant at that time.  
The veteran received a 100 percent prestabilization rating 
that was in effect from April 10, 1984 to July 31, 1985 after 
which compensable evaluations were effectuated.  The veteran 
was service-connected for organic brain syndrome secondary to 
a head injury, evaluated as 30 percent disabling, a 
neurological disorder with weakness and incoordination of the 
right upper extremity, evaluated as 20 percent disabling, 
weakness and incoordination of the right leg, evaluated as 10 
percent disabling, and a seizure disorder, evaluated as 10 
percent disabling.  His combined disability rating was 60 
percent.  

The evidence of record at the time of the Board's June 8, 
1987 decision is set for the below.

According to a report of a neurology examination performed in 
January 1984, just prior to discharge, the veteran was alert 
and oriented, and had normal speech.  Mild right sided 
weakness was noted.  He denied seizures.  It was noted that 
the veteran had shown much improvement since his initial 
injury

Findings of a February 1984 examination for a Medical 
Evaluation Board determination reflect that the veteran was 
alert and oriented with slow, but normal, speech.  Affect and 
memory were normal.  Psychiatric test results reflected a 
moderate degree of impairment for military service and a 
considerable degree of impairment for civilian industrial 
adaptability.  Mild to moderate improvement in overall 
functioning during the next year was thought quite possible 
and the veteran was described as highly motivated.  

An April 1985 VA psychiatric examination report indicates 
that the veteran reported work experience as a dishwasher.  
He graduated from high school and had one year of college 
education.  His record reflected seizure activity and he took 
Dilantin, but there was no further reported seizure activity.  
He was alert and oriented.  The diagnosis was chronic brain 
syndrome secondary to closed internal head injuries with poor 
memory, difficult learning ability, and emotional instability 
to a degree.  The examining neurospyschiatrist said the 
veteran was unable to hold a job "at the present time".

An April 1985 private medical report from H.S.C., M.D., a 
neurologist, reflects moderate weakness of the right handgrip 
and moderate impairment of rapid alternating and fine finger 
movements of the right side.  Hyperreflexia was noted.  
Results of an electroencephalogram (EEG) were normal.

In his October 1985 claim for a TDIU, it was indicated that 
the veteran only had causal work since discharge from 
service.  He worked as a dishwasher for two months and as a 
general laborer.  He had a high school education and training 
in aircraft maintenance and flight engineer school in 
service.

During the claimant's August 1986 personal hearing at the RO, 
he testified that he was frequently turned down for jobs when 
employers learned he took Dilantin.  He was told he worked 
too slowly and it was feared he would not complete his job.  
He hoped to return to military service.  He had difficult 
with coordination and balance due to his organic brain 
syndrome that affected his ability to work.  He had no 
specialized skills other than that of airplane mechanic.  

An October 1986 VA neurological examination report reflects 
that the veteran took Dilantin for seizure, but the veteran 
did not recall having seizures.  He tried four or five jobs 
since service but was unable to hold them because of 
"slowness" and fear of some employers that he had epilepsy.  
He last worked on a horse farm and left due to injuring his 
back lifting.  Prior clinical findings were questionable as 
to whether the veteran had a seizure disorder.  The veteran 
was alert and oriented and his responses were slow, but were 
all accurate.  The clinical impression was mild right 
hemiparesis and incoordination secondary to closed head 
injury in 1983.  The VA examiner reported objective evidence 
of brain damage present in the form of increased reflexes in 
the right extremities and reduced incoordination of the right 
hand.  The veteran's history included an inability to hold a 
job and outbursts of temper.  The VA examiner said the 
veteran had major employment disability due to the accident 
and it was unclear whether the veteran had a seizure 
disorder.  Results of an EEG performed that month were 
normal.

At time of the Board's June 8, 1987 decision, applicable 
regulations provided that total disability ratings for 
compensation might be assigned where the schedular rating for 
the service-connected disabilities was less than 100 percent 
when it was found that the service-connected disabilities 
were sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In the decision of June 8, 1987, the Board denied the 
veteran's claim for a rating in excess of 30 percent for 
organic brain syndrome due to a close head injury, in excess 
of 20 percent for right upper extremity weakness and 
incoordination, in excess of 10 percent for right leg 
incoordination and weakness, and in excess of 10 percent for 
seizures.  In the decision of June 8, 1987, the Board also 
found that the veteran's service-connected disabilities were 
not of sufficient severity to render him unemployable.  There 
was evidence that was both favorable and unfavorable to the 
veteran's claim.  Whether to grant or deny the claim for a 
TDIU was, at a minimum, debatable.  Therefore, the motion for 
revision or reversal on the basis of clear and unmistakable 
error in the June 8, 1987, Board decision is denied.

With regard to the argument that the Board failed to consider 
the provisions of 38 C.F.R. § 4.16, that the veteran was 
unable to work according to a physician, and that 38 C.F.R. 
§ 4.16 entitled him to a TDIU, it must be noted that a § 4.16 
does not include a provision for an automatic entitlement 
TDIU.  See 38 C.F.R. § 4.16.  Rather, the regulation clearly 
states that a TDIU "may" be assigned, where the schedular 
rating is less than total where the disabled person is, "in 
the judgment of the rating agency", unable to obtain and 
maintain substantially gainful employment, and the criteria 
set forth above are met.  Id.  Nothing in this rating section 
can be construed to provide a claimant with an absolute 
entitlement to a TDIU, as argued by the veteran.  As to the 
veteran's argument that the TDIU should have been granted by 
the Board because there was evidence, e.g., a physician's 
statement that he was unable to work, this argument is an 
attack as to how the facts were weighed.  Under 38 C.F.R. 
§ 20.1403(d)(3), a disagreement with how the facts were 
weighed or evaluated is not clear and unmistakable error.

The veteran's representative argues, in his May 2006 written 
statement, that CUE was committed at the time of the Board's 
June 8, 1987 decision because the Board failed to consider 
that the veteran's disabilities arose from a common etiology 
or were disabilities from a single accident component under 
38 C.F.R. § 4.16(a).  The representative argued further that, 
based upon the evidence of record the veteran was entitled to 
a total rating based upon unemployability.

Review of the pertinent evidence of record in June 1987, 
described above, clearly shows that the representative's 
assertions are incorrect.  First, although the April 1985 VA 
psychiatric examiner reported that the veteran was unable to 
hold a job "at the present time", the veteran was in 
receipt of a 100 percent prestabilization rating at that 
time.  Further, while the VA physicians who treated the 
veteran for neurological and psychological disability in 1985 
and 1986 found he had a major employment disability due to 
his organic brain syndrome, the examiners did not say the 
veteran was unemployable by reason of psychiatric or 
neurological disability, contrary to the veteran's claim in 
his April 2006 motion.  Rather, the VA physician who examined 
the veteran in October 1986 did not state that the veteran 
was unemployable, only that the veteran had major employment 
disability due to his accident.  (Indeed, during his April 
2006 Board hearing with the undersigned, the veteran 
testified that in 1988 he started working part time for the 
United States Post Office where he currently worked full 
time.)

The veteran's claim that there was CUE in the Board's June 8, 
1987 decision amounts to nothing more than a disagreement 
with the way that the evidence of record was evaluated.  
However, a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE, under 38 C.F.R. 
§ 20.1403(d), and, therefore, the Board now concludes that, 
in the decision of June 8, 1987, the Board did not commit any 
error of law or fact constituting CUE.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400, 20.1403.


ORDER

The motion alleging clear and unmistakable error in the 
Board's June 8, 1987, decision that denied the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



